Citation Nr: 0836790	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spine spondylolisthesis with degenerative arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to June 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to a rating in excess of 20 percent for 
the above condition.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
limitation of forward flexion that approximates 30 degrees 
without ankylosis.  

2.  The lumbar spine disability has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician. 

3.  Throughout the entire claims period, the veteran has had, 
at worst, mild incomplete paralysis of the right and left 
sciatic nerves.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating, but not 
higher, for lumbar spine spondylolisthesis with degenerative 
arthritis based on its orthopedic manifestations have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45,4.71a, Diagnostic Codes 5235-5243 (2007). 

2.  The veteran's lumbar spine spondylolisthesis with 
degenerative arthritis warrants separate disability ratings 
of 10 percent for its neurologic manifestations, based on 
impairment of the right and left lower extremities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim for an 
increased rating.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  While 
the veteran has not received specific information regarding 
the disability rating and effective date elements of his 
claim, the RO will have the opportunity to provide the 
veteran with notice concerning the effective date and 
increased rating elements of the claim prior to implementing 
the Board's decision.  Therefore, the veteran is not 
prejudiced by the lack of notice on these elements.  

This case is also affected by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this decision, the Court found that, 
at a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The issue currently before the Board is entitlement to an 
increased rating for a lumbar spine disability.  The July 
2004 letter told the veteran that to substantiate his claim 
he should submit evidence showing that the disability had 
worsened.  

The veteran has not been notified that evidence demonstrating 
the effect of his disability on his employment and daily life 
would aid in substantiating his claim.  Any notice error will 
be presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law."  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The veteran has demonstrated actual knowledge of the need for 
evidence of the impact of his disability on his employment 
and daily life, specifically by his comments in a May 2004 
statement in which he described how his disability impacted 
his ability, walk, climb, sit, and get up from stairs.  The 
veteran also noted that he was retired and that his 
disability did not result in any time lost from work.  

As the veteran manifested actual knowledge of the relevance 
of evidence showing the effect of his disability on his 
employment and daily life, there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

Additionally, the July 2004 notice letter provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining.

Some of the rating criteria for evaluating spinal 
disabilities require specific ranges of motion.  The veteran 
was also not given specific VCAA notice of this fact.  In the 
November 2004 statement of the case (SOC) these rating 
criteria were specifically listed.  Such a post decisional 
document could not serve to provide legally sufficient VCAA 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice contained in the November 2004 SOC should 
have served to inform the veteran as to what was needed to 
substantiate entitlement to a higher rating.  The veteran had 
almost four years after the notice to submit additional 
evidence and argument.  Hence, he had a meaningful 
opportunity to participate in the adjudication of the claim 
after receiving the notice and was not prejudiced.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA contract examination in 
May 2004 in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Intervertebral disc disease may be evaluated under the 
formula for rating that condition.  The formula provides that 
with incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  Intervertebral disc syndrome 
is evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

The following notes are also applicable:

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.
38 C.F.R. § 4.71a, notes to the General Formula for Rating 
Back Disabilities.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection was granted for low back strain in an 
August 1966 rating decision.  An initial noncompensable 
rating was assigned, effective May 18, 1966.  In a May 1978 
rating decision, a 20 percent rating was assigned, effective 
November 16, 1977.  The veteran's current claim for an 
increase was received in December 2003.

Outpatient treatment records from the Durham VA Medical 
Center (VAMC) from May 2003 show that the veteran was treated 
for low back pain that was well-controlled with over the 
counter medications.  Almost a year later, in March 2004, the 
veteran reported that he spent two weeks in bed due to low 
back pain at Christmas.  There were no reports of physician 
prescribed bed rest.

A private examination of the veteran's back in March 2004 
showed that the veteran complained of recurrent radiculopathy 
symptoms of the lower legs at least twice a month.  He walked 
on a regular basis to maintain adequate muscle tone in his 
back and was followed by the VAMC every three to six months.  
Examination of the back showed no paravertebral tenderness, 
and the diagnosis was lumbar discogenic disease with previous 
herniated disc and continued radiculopathy.

In a May 2004 statement, the veteran reported daily 
intermittent low back pain, elicited by activity and 
alleviated with rest and over the counter medication.  The 
pain would begin in his low back and travel down his legs 
requiring bed rest.  He reported needing bed rest prescribed 
by a physician many times over the past year.  His functional 
impairment consisted of difficulty walking, climbing, 
sitting, and getting up from chairs.  The veteran reported 
that he did not lose time from work due to his spinal 
disability as he was retired. 

Also in May 2004, the veteran was provided a VA contract 
examination to determine the current severity of his low back 
condition.  He reported receiving some cortisone shots for 
his back in the past in addition to other medications, but 
has never required physical therapy or surgery.  
Approximately seven months earlier, he had begun to 
experience pain down his legs.  The veteran complained of 
chronic daily pain with aggravations causing increased pain.  
He did report missing some days from work due to his back 
injury.  

Physical examination showed normal posture, but a markedly 
abnormal gait where the veteran moved very slowly and 
deliberately.  He had trouble getting out of his chair or 
rising for a lying position.  Tenderness was noted at the 
lower lumbar paraspinous muscle with no spasms.  

There were no sensory deficits, but reflexes at the knees and 
ankles were diminished.  Straight leg raising was positive at 
30 degrees.  The veteran was unable to walk on his heels and 
toes due to pain, but there was no motor weakness.  Range of 
motion was markedly restricted, with flexion limited to 40 
degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 15 
degrees.  Range of motion was additionally limited by fatigue 
and lack of endurance but pain was the most significant 
limiting factor.  There was no evidence of ankylosis of the 
lumbar spine.  There was evidence of intervertebral disc 
syndrome at the L5-S1 and L4-L5 nerve roots.  

Peripheral nerve examination was significant for positive 
straight leg raising indicating nerve root involvement that 
was easily produceable.  X-rays showed minimal 
spondylolisthesis of L4 on L5 secondary to degenerative 
changes and degenerative disc disease at L5-S1.  The 
diagnosis was spondylolisthesis with degenerative arthritis 
of lumbar spine with radicular symptoms.  The examiner noted 
that the veteran was able to care for himself and perform all 
usual activities of daily living.  

Analysis

The veteran is currently assigned a 20 percent evaluation for 
his low back disability under the general criteria for rating 
the spine.  

Initially, the Board notes that an increased rating is not 
warranted under Diagnostic Code 5243 for evaluation of 
intervertebral disc syndrome.  The May 2004 VA contract 
examiner noted that there was evidence of intervertebral disc 
syndrome with nerve root involvement; however, there is no 
evidence that the veteran's back condition has resulted in 
incapacitating episodes having a total duration between four 
and six weeks during the past twelve months as needed for an 
increased rating of 40 percent.  In fact, the only evidence 
of incapacitating episodes is from March 2004 when the 
veteran reported to his VAMC physician that he had required 
two weeks of bed rest for his low back disability in December 
2003.  

His medical records contain no evidence of bed rest, 
prescribed by a physician, despite the veteran's reports to 
the contrary on the examination for VA.   Therefore, a higher 
rating is not warranted on the basis of the formula for 
rating intervertebral disc disease.  

With respect to limitation of motion, medical evidence 
establishes that the veteran's low back disability is 
productive of limitation of motion that is markedly 
restricted.  Motion of the lumbar spine was measured at the 
May 2004 VA contract examination with flexion to 40 degrees 
and a combined range of motion to 130 degrees.  

For VA purposes, normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees and a combined range of motion 
to 240 degrees.  38 C.F.R. § 4.71, Plate V (2007).  Without 
consideration of functional factors such as pain, the veteran 
retained approximately half of the normal range of forward 
flexion.  38 C.F.R. § 4.40, 4.45.  However, the May 2004 VA 
contract examiner noted that the veteran's motion was 
additionally limited due to fatigue and lack of endurance and 
especially pain.  While the examiner did not provide an 
estimate as to the additional loss of motion caused by these 
functional factors, the Board finds that since the VA 
contract examiner described the veteran's loss of motion as 
markedly restricted, and he experienced flexion to 40 degrees 
before consideration of pain and other functional factors; 
forward flexion of the thoracolumbar spine is limited to 
approximately 30 degrees.  Therefore, an increased rating of 
40 percent is warranted for limitation of motion of the 
veteran's lumbar spine under the general criteria for rating 
spinal disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2007).  

A rating in excess of 40 percent is not warranted under the 
general criteria for rating the spine as there is no evidence 
of ankylosis of the thoracolumbar spine.  The May 2004 VA 
contract examiner specifically found that there was no 
evidence of ankylosis.  Therefore, a higher rating is not 
warranted for the orthopedic manifestations of the 
disability.  

Separate ratings are warranted for the veteran's 
radiculopathy of the lower extremities.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

With these guidelines in mind, the record shows that the 
veteran has complained of pain radiating down his legs from 
his low back disability beginning in March 2004.  The May 
2004 VA contract examiner noted evidence of nerve root 
involvement with the veteran's spinal disability, and the 
March 2004 private physician diagnosed continued 
radiculopathy after the veteran's complaints of intermittent 
radiating pain.  

The veteran has exhibited some loss of reflexes, but there 
were no sensory deficits in his lower extremities noted upon 
examination in May 2004.  In addition, his symptoms do not 
prevent him from engaging in a wide range of activities and 
are reportedly not constant.  Given the presence of 
relatively mild symptomatology and no objective loss of 
sensation, a rating based on mild incomplete paralysis is 
appropriate.  Given the level of symptomatology a rating 
based on moderate incomplete paralysis is not warranted.

The Board has considered whether there is any other schedular 
basis for granting an increased evaluation in excess of those 
discussed above, but has found none.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against a finding that 
the back disability has approximated the criteria for a 
higher rating at any time during the appeal period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

Extraschedular consideration 

The rating schedule is generally deemed adequate to rate the 
severity of a disability.  38 C.F.R. § 3.321(a) (2007).  In 
exceptional cases an extraschedular evaluation can Pursuant 
to § 3.321(b)(1), the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2007).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, as just discussed the rating criteria 
contemplate the veteran's limitation of motion and neurologic 
symptoms.  Marked interference with employment has not been 
alleged or shown and the veteran's disability has not 
required any periods of recent hospitalization.  In fact, the 
veteran has reported that the disability has not interfered 
with work.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.









							(CONTINUED ON NEXT PAGE)
ORDER

A rating of 40 percent for the orthopedic component of the 
lumbar spine spondylolisthesis with degenerative arthritis is 
granted.

Two separate ratings of 10 percent for the neurologic 
manifestations of the lumbar spine spondylolisthesis with 
degenerative arthritis, based on impairment of the right and 
left sciatic nerves, are granted.



_________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


